DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of Applicant argument/Remarks made in Amendment in which the following is noted: claims 2 – 4, 6, 7, 9, 10,13 – 21, 23, 24, 27 – 33, 35, and 36 are amended; the rejection of the claims traversed; and claims 1, 5, 12, 26, and 38 are cancelled. Claims 2 – 4, 6 – 11, 13 – 25, 27 – 37, and 39 – 41 are currently pending and an Office action on the merits follows.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. 
  Prior art Anderson has a filing date of 22 December 2011 and is a continuation-in-part of application 13/074, 639 filed on 29 March 2011. The prior art reference Anderson is intervening with Applicants claim to foreign priority (FR1150726), filed 31 January 2011, and the PCT application (PCT/FR12/50183), filed 30 January 2020.  The Office requires: 

ii) an English language translation of said application with a statement that the translation of the certified copy is accurate. The English translation of said application and the statement should be filed together. 
	The Office submits Applicant has not met the second criteria (ii) for overcoming the prior art reference Anderson. More specifically, the statement in the translators certificate of translation appears directed to the PCT application (WO201204529) and NOT directed to the French application (FR1150726). Therefore, the Office maintains Anderson is prior art in the rejection(s) of the claims below.  
Response to Arguments
Applicant's arguments filed 25 May2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments directed rejection of claims 2, 3, 6,8, 9, 11, 14, 16 – 18, 20, 22, 23, 25, 28, 30, 32, 34, 35, 37, and 40:

 	Applicant argues Kim fails to disclose at least the amended subject matter. The Office notes said claims are rejected over Kim in view of Anderson (see rejection of claims below; see also discussion of priority above) as said combination teaches all the limitation of the claim(s).

Regarding Applicant’s arguments directed to claims 4, 7, 18, 21, 31, and 33:


Regarding Applicants arguments directed to claims 12, 26, and 38:
	Applicant notes the rejection of said claims are overcome in view of cancellation of claims 12, 26, and 38. The Office acknowledges cancellation of the claims and directs Applicant to discussion of priority above.

Regarding Applicant’s arguments directed to claims 13, 27, and 39:
	Applicant notes said claims depend on one of claim 2, 17, and 16, respectively, and therefore does not disclose at least amended subject matter. The office notes the combination of Kim, Anderson, and Wakai teach all the limitations of the claim(s) and said claims are rejected for those reasons discussed below.

Regarding Applicant’s arguments directed to claims 10, 15, 24, 29, 36, and 41:
	Applicant notes said claims depend on one of claims 2, 17, and 16, respectively, and therefore does not disclose at least the amended subject matter. The office notes the combination of Kim, Anderson, and Wakai teach all the limitation of the claim(s) and said claim(s) are rejected for those reasons discussed below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 3, 6, 8, 9, 11, 14, 16, 17, 18, 20, 22, 23, 25,28, 30, 32, 34, 35, 37,and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun Ju KIM (Publication number: US 2010/0095206 A1), hereafter Kim, in view of Anderson et al; (Publication number: US 2012/0249443 A1), hereafter Anderson.

Regarding claim 2:
	Kim discloses a method (Kim ABSTRACT; Figure 12 and 20 – 21) comprising: at an electronic device with a touch screen (Kim Figure 1 100 and [0070]): while displaying a symbol on the touch screen, detecting, via the touch screen, a first hovering input that includes detecting objects over the touch screen without detecting the objects in contact with the touch screen (a widget is displayed on the touch screen. Two fingers may be placed above the widget, the first hovering input, as claimed, while performing a pinching gesture on the widget; see Figure 20 [0089 – 0091], [0116]); in response to detecting that the first hovering input meets one or more first criteria at a respective location of the touch screen corresponding to the symbol including a first criterion that is satisfied when the first object and the second object move closer together while over a portion of the touch screen that includes the symbol, selecting the symbol (Kim [0090 – 0093][0101 – 0102][0116]; a widget is selected in response to detecting that the widget is pinched after the user performs the gesture of pinching the widget. The claimed first criterion is satisfied while the user performs the gesture of pinching the widget); while the symbol is selected, detecting, via the touch screen, a second hovering input that includes detecting movement of the objects over the touch screen without detecting the objects in contact with the touch screen (while widget 43 is selected a second hovering input occurs when the user moves the two fingers in a space to move the widget 43, accordingly, see Kim [0113 – 0117]); and in response to detecting that the second hovering input meets one or more second criteria, moving the symbol displayed on the touch screen in accordance with the movement of the objects (in response to detecting 
	Kim discloses the pinched widget 50 may be lifted an placed at different positions, as illustrated in Figure 21, but does not disclose the method of claim 2, further comprising: after moving the symbol and while the symbol is selected, detecting, via the touch screen, a third hovering input that includes detecting movement of the objects over the touch screen without detecting the objects in contact with the touch screen; and in response to detecting the third hovering input meets one or more third criteria, including a second criterion that is satisfied when the first object and the second object move further apart while over a portion of the touch screen that includes the symbol, deselecting the symbol displayed on the touch screen.
	However, Anderson discloses virtual link between different displays to present a single virtual object. More particularly, Anderson discloses a virtual object VO may be picked up by a user’s hand, repositioned, and then released as illustrated in Figures 1a – 1D and described in paragraph [0034]. Detecting the release gesture which include fingers moving apart causes the virtual object VO to be released or deselected. Further, Anderson discloses such actions may be performed over a single display, as described in Figures 10 and 11 and associated text.
	As such, it would have been obvious to modify Kim to include after moving the symbol and while the symbol is selected, detecting, via the touch screen, a third hovering input that includes detecting movement of the objects over the touch screen without detecting the objects in contact with the touch screen; and in response to detecting the third hovering input meets one or more third criteria, including a second criterion that is satisfied when the first object and the second object move further apart while over a portion of the touch screen that includes the symbol, deselecting the symbol displayed on the touch screen, as claimed, because such a modification would be based on applying a known technique to a known device ready for improvement to yield predictable results. More specifically, the release gesture allows for a natural body movement to place a lifted virtual object onto the display surface. This known benefit in Anderson is applicable to Kim’s method of moving the widget on the touch screen display as they both share characteristic and capabilities in that they are directed to display interface device which utilize user gestures to move or relocates displayed virtual objects onto a display surface. Therefore, it would have been recognized that modifying Kim to include the release gesture of Anderson would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the reference applied shows the ability to incorporates a release gesture on the touch screen display and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.

Regarding claim 3:
	Kim (in view of Anderson) discloses the method of claim 2, wherein the one or more first criteria include a third criterion that is satisfied when the objects include two or more fingers (Kim [0101][0116] a pinching gesture requires at least two fingers).



Regarding claim 6:
	Kim (in view of Anderson) discloses the method of claim 2, wherein the one or more first criteria include a third criterion that is satisfied when the first object and the second object of the first hovering input converge toward the respective location (Kim [0101][0116] – the pinching gestures requires movements of the fingers towards the edges of the widget to be selected).

Regarding claim 8:
	Kim (in view of Anderson) discloses the method of claim 2, wherein moving the symbol displayed on the touch screen from the respective location in accordance with the movement of the objects includes moving the symbol with the objects as the objects move over the touch screen (Kim [0113 – 0117] widget moves with the fingers).

Regarding claim 9:
	Kim (in view of Anderson) discloses the method of claim 2, wherein the one or more second criteria include a third criterion that is satisfied when the second hovering input includes rotation movement of the objects, and wherein moving the symbol includes rotating the symbol at the respective location (Kim [0113 – 0117] widget moves with finger).




Regarding claim 11:
	Kim (in view of Anderson) discloses the method of claim 2, further comprising: in response to detecting that the second hovering input fails to meet the one or more second criteria, forgoing moving the symbol or returning the symbol displayed on the touch screen to the respective location on the touch screen (Kim [0113 – 0117] suggests if movement not detected then widget will not move).

Regarding claim 14:
	Kim (in view of Anderson) discloses the method of claim 2, further comprising: while moving the symbol, detecting, via the touch screen a fourth hovering input that includes detecting movement of the objects over the touch screen without detecting objects in contact with the touch screen (Kim [0120] selected widget thrown construed as fourth hovering input); and in response to detecting that the fourth hovering input meets one or more fourth criteria, freeing movement of the symbol, changing an appearance of the symbol, ceasing display of the symbol on the touch screen, or returning the symbol to the respective location (Kim [0124] deleted widget is thrown is construed as claimed ceasing display of symbol on the touch screen).


Regarding claim 16:
	Claim 16 is similarly rejected for those reasons discussed above in claim 2 (and for those reasons further disclosed by Kim [0053 – 0054]).

Regarding claim 17:
	Claim 17 is similarly rejected for those reasons discussed above in claim 2 (and for those reasons further disclosed by Kim [0053 – 0054] and [0074]).

Regarding claim 18:
	Claim 18 is similarly rejected for those reasons discussed above in claim 3.
Regarding claim 20:
	Claim 20 is similarly rejected for those reasons discussed above in claim 6.
Regarding claim 22:
	Claim 22 is similarly rejected for those reasons discussed above in claim 8.
Regarding claim 23:
	Claim 23 is similarly rejected for those reasons discussed above in claim 9.
Regarding claim 25:
	Claim 25 is similarly rejected for those reasons discussed above in claim 11.
Regarding claim 28:
	Claim 28 is similarly rejected for those reasons discussed above in claim 14.
Regarding claim 30:
	Claim 30 is similarly rejected for those reasons discussed above in claim 3.
Regarding claim 32:
	Claim 32 is similarly rejected for those reasons discussed above in claim 6.
Regarding claim 34:
	Claim 34 is similarly rejected for those reasons discussed above in claim 8.
Regarding claim 35:
	Claim 35 is similarly rejected for those reasons discussed above in claim 9.
Regarding claim 37:
	Claim 37 is similarly rejected for those reasons discussed above in claim 11.
Regarding claim 40:
	Claim 40 is similarly rejected for those reasons discussed above in claim 14.

Claim(s) 4, 7, 19, 21, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun Ju KIM (Publication number: US 2010/0095206 A1), hereafter Kim, in view of Anderson et al; (Publication number: US 2012/0249443 A1), hereafter Anderson, and in view of Kim et al; (Publication number: US 2009/0237371 A1), hereafter Kim ‘371.

Regarding claim 4:	
	Kim (in view of Anderson) does not disclose the method of claim 2, wherein the one or more first criteria include a third criterion that is satisfied when the objects are within a threshold distance from the touch screen.
	However, Kim ‘371 discloses a mobile terminal and screen displaying method thereof. More particularly, Kim ‘371 discloses a proximity touch sensing region which includes a threshold distance, as defined by the boundary of said region, in which a user gesture may be performed (Kim ‘371 Figure 10).
	It would have been obvious to further modify Kim (in view of Anderson) wherein the one or more first criteria include a third criterion that is satisfied when the objects are within a threshold distance from the touch screen, as claimed, because such a modification would be based on the use of known techniques to improve similar device third criterion that is satisfied when the objects are within a threshold distance from the touch screen, as claimed, with the predictable result of providing a proximity distance for which a gesture may be performed.

Regarding claim 7:
	Kim (in view of Anderson) discloses wherein the one or more first criteria that is satisfied when the objects are detected above the screen for a threshold duration (Kim [0101]), but does not disclose the method of claim 2, wherein the one or more first criteria include a third criterion that is satisfied when the objects are detected within a threshold distance of the touch screen.
 	However, Kim ‘371 discloses a mobile terminal and screen displaying method thereof. More particularly, Kim ‘371 discloses a proximity touch sensing region which includes a threshold distance, as defined by the boundary of said region, in which a user gesture may be performed (Kim ‘371 Figure 10).
	It would have been obvious to further modify Kim (in view of Anderson) wherein the one or more first criteria include a third criterion that is satisfied when the objects are within a threshold distance from the touch screen, as claimed, because such a modification would be based on the use of known techniques to improve similar device in the same way. More particularly, the sensing region of Kim ‘371 is comparable to the third criterion that is satisfied when the objects are within a threshold distance from the touch screen, as claimed, with the predictable result of providing a proximity distance for which a gesture may be performed.

Regarding claim 19:
	Claim 19 is similarly rejected for those reasons discussed above in claim 4.
Regarding claim 21:
	Claim 21 is similarly rejected for those reasons discussed above in claim 7.
Regarding claim 31:
	Claim 31 is similarly rejected for those reasons discussed above in claim 4.
Regarding claim 33:
	Claim 33 is similarly rejected for those reasons discussed above in clam 7.

Claim(s) 10,13,15,24, 27,36, 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun Ju KIM (Publication number: US 2010/0095206 A1), hereafter Kim, in view of Anderson et al; (Publication number: US 2012/0249443 A1), hereafter Anderson, and in view of Wakai et al; (Publication number: US 2002/0036618 A1), hereafter Wakai.

Regarding claim 10:
	Kim (in view of Anderson) does not disclose the method of claim 2, wherein the one or more second criteria include a third criterion that is satisfied when a distance between the first object and the second object is less than a threshold distance during the second hovering input, and that is not satisfied when the distance between the first object and the second object is greater than threshold distance during the second hovering input.
	However, Wakai discloses a method and apparatus for detecting and interpreting path of designated position. More particularly, Wakai discloses interpreting an amount of change in distance is less than a threshold distance of zero (Wakai Figure 18 SI 801) and interpreting a contraction operation (Wakai Figure 18 SI 802) and not a contraction operation in SI 803.
 	It would have been obvious to modify Kim wherein the one or more second criteria include a third criterion that is satisfied when a distance between the first object and the second object is less than a threshold distance during the second hovering input, and that is not satisfied when the distance between the first object and the second object is greater than threshold distance during the second hovering input, as claimed. Those skilled in the art would appreciate the ability to differentiate between changes in paths concurrently moving, thereby facilitating an appropriate input operation.

Regarding claim 13:
	Kim (in view of Anderson) does not disclose the method of claim 2, wherein the one or more third criteria include a third criterion that is satisfied when the third hovering input includes movement of the first object and second object apart beyond a threshold distance.

 	As such, it would have been obvious to further modify Kim (in view of Anderson) wherein the one or more third criteria include a third criterion that is satisfied when the third hovering input includes movement of the first object and second object apart beyond a threshold distance, as claimed. Those skilled in the art would appreciate the ability to differentiate between changes in paths concurrently moving, thereby facilitating an appropriate input operation.

Regarding claim 15:
	Kim (in view of Anderson) does not disclose the method of claim 14, wherein the one or more fourth criteria include a third criterion that is satisfied when the objects include two or more objects and a distance between the two or more objects is greater than a threshold distance.
 	However, Wakai discloses a method and apparatus for detecting and interpreting path of designated position. More particularly, Wakai discloses interpreting an amount of change in distance is greater than a threshold distance of zero (Wakai Figure 18 SI801) and interpreting an expansion operation (Wakai Figure 18 SI803). 
 	As such, it would have been obvious to modify Kim (in view of Anderson) wherein the one or more fourth criteria include a third criterion that is satisfied when the objects include two or more objects and a distance between the two or more objects is greater than a threshold distance, as claimed. Those skilled in the art would appreciate the ability to differentiate between changes in paths concurrently moving, thereby facilitating an appropriate input operation.

Regarding claim 24:
	Claim 24 is similarly rejected for those reasons discussed above in claim 10.
Regarding claim 27:
	Claim 27 is similarly rejected for those reasons discussed above in claim 13.
Regarding claim 29:
	Claim 29 is similarly rejected for those reasons discussed above in claim 15.
Regarding claim 36:
	Claim 36 is similarly rejected for those reasons discussed above in claim 10.
Regarding claim 39:
	Claim 39 is similarly rejected for those reasons discussed above in claim 13.
Regarding claim 41:
	Claim 41 is similarly rejected for those reasons discussed above in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.